Citation Nr: 0904667	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  03-32 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.

4.  Entitlement to service for bilateral hearing loss 
disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disability.

8.  Evaluation of residuals of left Achilles tendonitis, 
currently rated as noncompensably disabling.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

 Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran had active service from March 1971 to March 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran and his wife testified before the undersigned 
Acting Veterans Law Judge at the RO in October 2008.  A 
transcript of the veteran's hearing has been associated with 
the record.

At his October 2008 hearing, the veteran indicated that he 
had left hip, left shoulder, and back disabilities that were 
caused by his service-connected left Achilles disability.  
These issues are referred to the RO for appropriate action.

The Board has construed testimony presented by the veteran as 
a notice of disagreement with the RO's December 2007 rating 
decision which denied service connection for peripheral 
neuropathy of the lower extremities.  This issue is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A right foot disability was not manifest in service and 
is unrelated to service.

2.  A left foot disability was not manifest in service and is 
unrelated to service.

3.  A bilateral leg disability was not manifest in service 
and is unrelated to service.

4.  The veteran does not have current bilateral hearing loss 
disability for VA compensation purposes.

5.  Tinnitus is related to service.

6.  In a March 1995 rating decision, the RO denied service 
connection for a right knee disability.

7.  The evidence received since the March 1996 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not relate to an unestablished fact 
necessary to substantiate the claim.

8.  Residuals of left Achilles tendonitis are manifested by 
periarticular pathology productive of painful motion.




CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  A left foot disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 
C.F.R. § 3.303 (2008).

3.  A bilateral leg disability not incurred in or aggravated 
during service.  38 U.S.C.A. §§  1110, 1131, (West 2002); 38 
C.F.R. § 3.303 (2008).

4.  Bilateral hearing loss disability was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

5.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).

6.  The March 1995 rating decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 
(2008).

7.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for gout. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

8.  The criteria for an evaluation of 10 percent for left 
Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.71(a), Diagnostic 
Code 5271 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the U.S. Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As held in Sanders, all notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating: (1) 
that any defect was cured by actual knowledge on the part of 
the claimant; (2) that a reasonable person could be expected 
to understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez- Flores v. Peake, 22 Vet. App. at 46.  
Although not specifically discussed by the court, some other 
possible circumstances that could demonstrate that VA error 
did not prejudice the claimant include where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  See id.

A letter dated in February 2002 discussed the evidence 
necessary to support a claim for service connection.  This 
letter also advised the veteran that service connection for a 
right knee disability had been previously denied and that he 
was required to present new and material evidence in order to 
reopen his claim.  The meaning of new and material evidence 
was discussed.  

A letter dated in September 2003 discussed the evidence 
necessary to establish service connection.  The veteran was 
advised that VA would make reasonable efforts to assist him 
in obtaining evidence supportive of his claims.  

In December 2003 the veteran was advised that he had until 
September 2004 to submit any evidence and information 
requested in the previous letter.  

A June 2006 letter invited the veteran to submit evidence 
supportive of his claims.  The evidence of record was listed 
and the veteran was told how VA would assist him in obtaining 
further relevant evidence.  This letter also discussed the 
evidence necessary to establish service connection on a 
secondary basis.  The veteran was also advised of the manner 
in which VA determines disability ratings and effective 
dates.

In April 2008 the veteran was provided with the diagnostic 
criteria for evaluation of his left ankle disability.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the veteran both before and after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Therefore, although the veteran received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

Regarding the evaluation of the veteran's Achilles tendonitis 
residuals, the Board notes that this is a case in which the 
veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA orthopedic examinations have 
been conducted and the Board finds that they were adequate.  
They were performed by neutral, skilled providers who 
accurately recited the veteran's history and provided in 
depth examinations of his functional capability.  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination of his claimed foot and lower 
extremity disabilities.  However, the Board finds that a VA 
examination is not necessary in order to decide the veteran's 
claim.  There are two pivotal cases which address the need 
for a VA examination, Duenas v. Principi, 18 Vet. App. 512 
(2004) and McLendon v. Nicholson, 20 Vet App. 79 (2006).  In 
McLendon, the Court held that in disability compensation 
claims, the Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.  In the instant 
case, there is no competent evidence demonstrating persistent 
or recurrent symptoms of the claimed disabilities.  As such, 
an examination is not warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Service Connection

As an initial matter, the Board observes that the veteran 
served in combat.  38 U.S.C.A. § 1154(b) (West 2002) provides 
that the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  
Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be presumed for certain chronic 
disorders such as chronic diseases of the nervous system that 
have manifested to a compensable degree of 10 percent or more 
within one year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).


	Feet and Legs

The veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining 
specifically to his feet and legs.  On separation examination 
in March 1973 the veteran's feet and lower extremities were 
clinically normal.

On VA examination in April 2002, the veteran reported pain in 
his feet.  He related that he had used inserts but that they 
did not work.  Examination revealed normal range of motion of 
the feet.  X-rays of the veteran's feet were normal.

At a September 2003 VA examination, the veteran indicated 
that he had aching of his feet and legs, extending up to his 
knees.  He related that his family physician had diagnosed 
neuropathy.  X-rays showed only calcification at the 
tendoachilles attachment.  There was no evidence of fracture 
or arthritic change.  The soft tissues were unremarkable.  X-
rays of the left tibia and fibula as well as the ankle were 
normal.

EMG testing in November 2003 was normal.  At that time, the 
veteran reported that he had developed constant bilateral 
lower extremity burning pain approximately 20 years 
previously and that it had worsened in the previous five 
years.  The testing revealed no electrodiagnostic evidence of 
polyneuropathy.

A March 2007 letter from a private physician suggests the 
possibility of some type of peripheral neuropathy or restless 
leg syndrome.  A May 2007 letter from a private neurologist 
indicates that the author had diagnosed  small fiber 
peripheral neuropathy.

Upon review of the evidence of record, the Board finds that 
there is no medical diagnosis of any foot or lower extremity 
disability other than peripheral neuropathy.  As noted above, 
the issue of entitlement to service connection for peripheral 
neuropathy is the subject of the remand section below, and 
the Board addresses here only disability aside from the 
claimed peripheral neuropathy.  The evidence does not 
demonstrate any diagnosis of a disability of the feet and 
lower extremities other than peripheral neuropathy and the 
already service connected left ankle disability.  Absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).

The Board notes that the veteran is certainly competent to 
testify as to symptoms such as constipation and abdominal 
discomfort which are non-medical in nature, however, he is 
not competent to render a medical diagnosis.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Therefore, absent medical evidence to support his contention 
that he has disabilities other than those addressed elsewhere 
by the Board, the Board cannot accept the veteran's 
assertions as evidence of a chronic disability.  
Consequently, service connection for disabilities of the feet 
and lower extremities  must be denied.

	Hearing Loss and Tinnitus

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

On induction examination in March 1971, the veteran's hearing 
acuity was measured by audiometric testing.  The following 
puretone thresholds were recorded:




HERTZ




500
1000
2000
3000
4000

Right
5
5
15
5
5

Left
15
15
10
15
15



Audiometric testing conducted on discharge in March 1973 
revealed the following puretone thresholds:




HERTZ




500
1000
2000
3000
4000

Right
20
20
20
30
30

Left
20
20
20
20
20


The veteran was determined to be qualified for separation.  
Subsequently the veteran certified that there had been no 
change in his medical condition since his separation 
examination.

A VA examination was carried out in September 2003.  The 
following puretone thresholds were recorded:




HERTZ




500
1000
2000
3000
4000

Right
/
20
15
10
10

Left
/
20
20
20
20


Speech recognition scores were 96 percent bilaterally.  The 
examiner noted that at the time of separation from service, 
the veteran had borderline normal audiometric thresholds.  
However, he stated that such was not a significant threshold 
shift between the enlistment examination and separation.  He 
indicated that the veteran had essentially normal audiometric 
thresholds.  He stated that based on her review of the 
service medical records, he could find no indication of onset 
of significant hearing loss or aggravation of hearing loss 
during service.  

At his October 2008 hearing, the veteran testified that he 
had been examined and was told that he had borderline normal 
hearing and recurrent tinnitus.  He stated that he carried a 
machine gun in service and served with an air mobile unit.  
The undersigned noted that the veteran had been awarded the 
Combat Infantry Badge.  

Having reviewed the evidence pertaining to the veteran's 
hearing loss, the Board must find that service connection is 
not warranted.  As discussed above, impaired hearing will be 
considered to be a disability for VA purposes when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  In this case, the current 
audiometric findings show thresholds of no more than 20 
decibels and a speech recognition score of 96 percent.  As 
such, the veteran's bilateral hearing loss cannot be 
considered a disability for which service connection may be 
considered.

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  
Moreover, VA regulations require that hearing loss be 
reported at a certain level before it will be considered a 
disability.  In this case, the most recent evidence 
demonstrates that the veteran does not have bilateral hearing 
loss disability.  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the claim for service connection for bilateral 
hearing loss disability is denied.  The preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

With respect to the veteran's tinnitus, the Board has 
determined that service connection is warranted.  The 
evidence does demonstrate that the veteran was exposed to 
acoustic trauma as a participant in combat, and he states 
that he has suffered from tinnitus since that time.  There is 
no evidence of significant non-military noise exposure.  
While the September 2003 VA examiner opined that tinnitus was 
not related to service, he based his opinion mainly on the 
absence of reports of tinnitus in the service treatment 
records.  He failed to account for significant military noise 
exposure.  In light of evidence showing current tinnitus and 
acoustic trauma in service, the Board finds that service 
connection is reasonably in order.

New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

As noted, the RO denied service connection for a right knee 
disability in a March 1995 rating decision.  It noted that 
although the veteran reported right knee pain at the 
discharge examination, X-ray findings were negative.  The RO 
also noted that the service treatment records were otherwise 
silent for a right knee injury.  It noted that private 
treatment records reflected treatment for an injury sustained 
in August 1977 and concluded that the incident was too far 
removed from service discharge to establish a chronic right 
knee condition.  

The evidence of record at the time of the RO's March 1995 
rating decision included the veteran's service treatment 
records.  They are negative for any diagnosis or abnormal 
finding pertaining to the veteran's right knee.  On 
discharge, the veteran was noted to complain of right knee 
pain.  He was referred for an X-ray, the order for which 
indicated a one and one half year history of right knee pain 
on rare occasions.  X-rays revealed no synovial effusion and 
no bony abnormalities except for a peculiar cortical contour 
through the substance of the patella.  The examiner concluded 
that the veteran's lower extremities were clinically normal 
and that the X-ray was within normal limits.

The evidence at the time of the March 1995 rating decision 
also included an August 1977 private treatment record 
reflecting the veteran's report of twisting his knee one year 
previously.  He also reported having reinjured his right knee 
recently at work, while stepping from a truck.  Later in 
August 1977 the veteran reported that his knee was better.

The evidence received since the March 1995 rating decision 
includes both private and VA treatment records, including 
duplicate records of the August 1977 treatment.  None of this 
evidence identifies a diagnosis relating to the veteran's 
right knee.

The veteran's testimony has also been added to the record 
since the March 1995 rating decision.  At an August 2003 
hearing before a Decision Review Officer, the veteran 
testified that he had injured his knee during service but 
could not provide details, saying that he could not remember.  
He denied current treatment for a right knee disability, 
stating that he used an Ace bandage for it.  He indicated 
that over the years he had fallen due to giving way of his 
knee.  At the October 2008 hearing before the undersigned the 
veteran testified that he had fallen off a truck in 1975 or 
so when his knee gave out.  

Upon careful review of the evidence in this case, the Board 
finds that new and material evidence has not been submitted 
to reopen the veteran's claim of entitlement to service 
connection for a right knee disability.  The evidence 
submitted since the March 1995 rating decision is essentially 
duplicative of evidence previously of record.  The Board 
observes that although many private and VA treatment records 
have been added to the record since the 1995 rating decision, 
none document a right knee disability.  Specifically, the 
record in 1995 contained evidence that the veteran complained 
of right knee pain at service discharge but that tests were 
negative; the record also contained evidence of a post-
service right knee injury in 1977.  However, the record at 
that time did not include evidence of a right knee disability 
in service.

To the extent that the veteran claims that he had a right 
knee problem in service and was treated for right knee 
complaints in the years directly following service, the Board 
notes that he is not shown to possess the appropriate medical 
expertise and training to competently offer an opinion as to 
whether his claimed right knee disability was incurred in or 
aggravated by service, and any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Moreover, the undersigned took testimony 
regarding the availability of treatment records for the years 
following service, but the veteran indicated that such 
records were not available.  For these reasons, the veteran's 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

In light of the above discussion, the Board concludes that 
the evidence added to the record since the March 1995 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of entitlement to service 
connection for a right knee disability, and is not of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  Accordingly, none of the 
evidence is new and material for the purpose of reopening the 
claim.



Evaluation of Achilles Tendonitis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2008).

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
Board has considered whether further staged ratings are 
warranted.  However, the Board finds that the currently 
assigned evaluations are appropriate in this case.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Achilles tendonitis was diagnosed and treated in service.  
The veteran was prescribed a heel lift and allowed to wear 
low quarters, and placed on profile.  

On VA examination in April 2002, the veteran reported pain 
with standing, walking, and on wearing new shoes.  Physical 
examination revealed normal range of motion of the left foot.  

An additional VA examination was conducted in September 2003.  
The veteran's history was reviewed, and the examiner noted 
several visits during service for treatment of pain at the 
tendo-Achilles area of his left ankle.  On physical 
examination the veteran could heel and toe walk without 
problems.  His ankles and feet had normal contours.  The 
veteran's gait pattern was normal and there were no calluses 
on the bottom of his feet.  There was no tenderness over the 
tendo-Achilles insertion of the lower part of the tendo-
Achilles.  Dorsiflexion of the ankle was to 25 degrees and 
plantar flexion was to 45 degrees.  Inversion and eversion 
were free.  There was no tenderness over the tibia.  X-rays 
of the left foot and ankle were normal, with the exception of 
a calcification in the attachment of the Achilles tendon to 
the calcaneus.

On VA examination in February 2008, the veteran's history was 
reviewed.  The examiner noted the veteran's complaints of 
pain in the insertion area of the Achilles tendon.  The 
veteran denied flare-ups.  He reported that he used an over-
the-counter shoe insert with mild relief.  He noted that 
custom inserts from a podiatrist were of  no benefit.  He 
stated that weight bearing activities exacerbated his 
tendonitis and 


indicated that he had lost two to three days of work in the 
previous year due to his ankle disability.  Physical 
examination revealed a limping gait on the left.  Left ankle 
range of motion was full with dorsiflexion of 0 to 20 degrees 
and plantar flexion of 0 to 45 degrees without pain.  When a 
forceful stretch was applied to the ankle in dorsiflexion the 
veteran's left Achilles tendon insertion area was painful.  
There was tenderness over that area and over the anterior 
talofibular ligament and the calcaneofibular ligament.  There 
was no effusion, instability, or additional limitations 
following repetitive use other than pain.  There were no 
effects of incoordination, fatigue, weakness, or lack of 
endurance on joint function.  X-rays revealed a small 
traction osteophyte at the attachment of the Achilles tendon.  
The ankle joint appeared unremarkable.  The diagnoses were 
chronic left Achilles tendonitis and chronic left lateral 
ankle sprain.  

At his October 2008 hearing, the veteran testified that he 
was not able to walk much and that his ankle hurt all of the 
time.  He also indicated that he had been given a brace and 
had to use a cane for ambulation.  The veteran's wife stated 
that he had been assigned a helper at work because of his 
pain, and that he had been forced to cut his work hours.  

The veteran's left ankle disability is evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5024-5271.  The hyphenated diagnostic code in 
this case indicates that tenosynovitis, under Diagnostic Code 
5024, is the service-connected disability and that limitation 
of motion of the ankle, under Diagnostic Code 5271, is a 
residual condition.

Under Diagnostic Code 5271, a 10 percent rating is warranted 
for moderate limitation of motion of the ankle and a 20 
percent rating for marked limitation of motion of the ankle.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion 


between 30 and 40 degrees or in dorsiflexion between 0 and 10 
degrees.  A 40 percent rating is warranted if there is 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion or eversion deformity.  38 
C.F.R. § 4.71a, Diagnostic Code 5270.

Here, the medical evidence reflects that while the veteran 
maintains full range of motion of his left ankle, he also 
experiences periarticular pathology with pain on motion and 
use.  Under the circumstances, at least the minimum 
compensable evaluation for the joint is warranted.  38 C.F.R. 
§ 4.59.  This 10 percent evaluation assigned by the Board 
contemplates the functional equivalent of moderate limitation 
of motion.  In order to warrant a higher evaluation, there 
must be evidence of marked limitation of motion of the ankle.  
Such is not demonstrated by the evidence of record.  In 
summary, the functional effect of this disability 
contemplates no more than moderate disability.  See DeLuca.  
There is no evidence of ankylosis or functional impairment 
exceeding moderate limitation of motion. As such, the Board 
finds that the appropriate rating for this disability is 10 
percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service-
connected disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Rather, the veteran has reported that his 
left ankle disability has caused only one to two days of work 
lost during the course of a year.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an 




extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Entitlement to service connection for a right foot disability 
is denied.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for a bilateral leg 
disability is denied.

Entitlement to service for bilateral hearing loss disability 
is denied.

Entitlement to service connection for tinnitus is granted.

The veteran's to reopen the claim of entitlement to service 
connection for a right knee disability is denied.

An evaluation of 10 percent for residuals of left Achilles 
tendonitis is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

REMAND

Service connection for peripheral neuropathy was denied in 
December 2007.  The veteran's October 2008 testimony included 
that pertaining to his peripheral neuropathy symptoms.  He 
asserted that his peripheral neuropathy is related to 
service.  The Board has construed this testimony as a notice 
of disagreement with the December 2007 rating decision.  The 
filing of a Notice of Disagreement places a claim in 
appellate status.  Therefore, a Statement of the Case 
regarding the issue of entitlement to service connection for 
peripheral neuropathy pursuant to 38 C.F.R. § 19.26 must be 
issued to the appellant.  As such, this issue must be 
remanded. Manlincon v. West, 12 Vet. App. 239, 240- 41 
(1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The RO should issue the appellant a 
statement of the case on the issue of 
entitlement to service connection for 
peripheral neuropathy pursuant to 38 
C.F.R. § 19.26 (2008).

If upon completion of the above action the decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


